UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 09-6142


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

HERMAN LEE JAMES, JR.,

                  Defendant – Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Joseph R. Goodwin,
Chief District Judge. (2:99-cr-00198-1)


Submitted:    April 16, 2009                 Decided:   April 27, 2009


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Herman Lee James, Jr., Appellant Pro Se. John J. Frail, United
States Attorney, Monica Kaminski Schwartz, Assistant United
States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Herman   Lee    James,   Jr.,   appeals   an   order   of   the

district court which reduced his sentence from life imprisonment

to 360 months pursuant to 18 U.S.C. § 3582(c) (2006).              We have

reviewed the record and find no reversible error.            Accordingly,

we affirm.     United States v. James, No. 2:99-cr-00198-1 (S.D.W.

Va. Jan. 9, 2009).         See United States v. Dunphy, 551 F.3d 247

(4th Cir. 2009), petition for cert. filed, Mar. 20, 2009 (No.

08-1185).     We deny James’ motion for appointment of counsel and

his untimely request for rehearing and rehearing en banc of his

direct appeal, which was decided in 2001.         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                   AFFIRMED




                                     2